Citation Nr: 0608685	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1978 to August 
1979.

This matter initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for hepatitis 
C.  The veteran's representative indicated in a November 2005 
letter that the veteran would be unable to appear at the 
central office hearing scheduled for the next day, and 
requested that the hearing be cancelled.  The veteran's 
request for a central office hearing is therefore considered 
withdrawn.  38 C.F.R. § 20.702(e) (2005).

In January 2005, the Board remanded the claim for additional 
development, including obtaining additional treatment records 
and scheduling the veteran for a new VA examination to 
determine the etiology of his hepatitis C.  As explained 
below, the requested development has taken place, and the 
Board will therefore decide the claim.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).


FINDING OF FACT

The preponderance of the competent, probative evidence of 
record reflects that the veteran's pre-service infectious 
hepatitis was acute and transitory hepatitis A that resolved 
without residual disability prior to service, the veteran did 
not have hepatitis C in service or for many years thereafter, 
and his hepatitis C is not otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims, such as the veteran's October 1998 claim here, 
that were filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003). In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  The 
Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

While this case has been undergoing development, the Court 
has provided additional guidance as to what should be 
included in notice and development material.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1056 (U.S. 
Vet. App. March 3, 2006).  In that case it is noted that 
notice concerning service connection matters should also 
include information on increased ratings and effective dates.  
In this case, as service connection is denied, failure to 
provide this information is not prejudicial to the veteran.  
As is discussed in detail below, all notice and development 
has been accomplished and further development or notice would 
not alter the outcome in this case.

However, as explained in 7-2004, Pelegrini did not hold that, 
if VCAA notice was not provided because VA had decided a 
claim before November 9, 2000, the case must be returned to 
the AOJ for the adjudication to start anew as though no 
previous adjudication had occurred.  Id. at 2.  Rather, 
Pelegrini and Mayfield indicate that the failure to provide 
VCAA notice when such notice was not mandated at the time is 
not a prejudicial error requiring remand where "proper 
subsequent VA process" satisfies the purpose behind the 
notice requirement, i.e., "affording a claimant a meaningful 
opportunity to participate effectively in the processing" of 
his claim.  Mayfield, 19 Vet. App. at 128 (citing Pelegrini, 
18 Vet. App. at 122-124).

Here, the RO's July 1999 rating decision denying service 
connection for hepatitis C took place prior to enactment of 
the VCAA, and, therefore, prior to any VCAA notification.  
Then, after enactment of the VCAA, the RO readjudicated the 
claim in October 2002, pursuant to §7(b) of that statute.  
Prior to this readjudication, the RO sent an April 2001 
letter explaining the application of the VCAA to multiple 
claims including the one for service connection for hepatitis 
C.  Then, in May 2002, the RO deferred its decision on the 
claim for service connection for hepatitis C, and sent a May 
2002 letter specifically discussing the RO's duties to notify 
and assist the veteran as to his claim for service connection 
for hepatitis C.  Thus, by providing VCAA notification prior 
to readjudicating the veteran's claim pursuant to §7(b) of 
the VCAA, the RO complied with the timing of notice 
requirements of that statute.

Moreover, after the Board's January 2005 remand and prior to 
its most recent, October 2005 readjudication of the veteran's 
claim, VA again provided VCAA notice in the AMC's January, 
February, and August 2005 letters.  These letters, along with 
the RO's April 2001 and May 2002 letters, met the notice 
requirement.  In these letters, the RO and the AMC told the 
veteran that VA was working on his claim for service 
connection for hepatitis C and explained how to establish 
entitlement to this benefit.  The letters also indicated the 
information or evidence needed from the veteran and the 
respective responsibilities of the veteran and VA in 
obtaining additional evidence.  In addition, the RO asked the 
veteran in its April 2001 and May 2002 letters to tell it 
about any additional information or evidence he wanted the RO 
to try to get for him and to send the needed information as 
soon as possible, and the AMC wrote in its January 2005 
letter: "If there is any other evidence or information that 
you think will support your claim, please let us know," and 
told the veteran to send it the needed evidence.  The RO's 
and AMC's letters thus complied with the all of the elements 
of the notice requirement.  These letters constituted 
subsequent VA process that afforded the veteran a meaningful 
opportunity to participate effectively in the processing of 
his claim.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, and VA's actions cured 
any error in the timing of VCAA notice and satisfied the 
purpose behind the notice requirement.  Further, as noted, no 
information concerning effective dates or increased ratings 
is needed as the claim for service connection is denied.  It 
is therefore not prejudicial for the Board to proceed to 
finally decide this appeal.

In addition, VA obtained the service medical records (SMRs) 
and all identified post-service treatment records, including, 
after multiple attempts, the private treatment records of the 
Dulles Pain Management Center identified by the veteran.  As 
to the records of the Dr. "W.K." of the Pediatric 
Associates of Waynesboro, Virginia, identified by the Board 
in its January 2005 remand, the veteran did not provide the 
requested authorization and consent to release this 
information, but, rather, did so only for Dr. "J.S." of the 
Dulles Pain Management Center.  In these circumstances, VA 
could not attempt to obtain the records identified by the 
Board, and was not required to do so pursuant to its duty to 
assist the veteran under the VCAA.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991) ("The duty to assist is not always 
a one-way street."); 38 C.F.R. §§ 3.159(c)(1)(ii) (2005) 
(requiring claimant to cooperate fully with VA's efforts to 
obtain non-Federal records, including authorizing release of 
records).  Further, as directed by the Board, the AMC 
scheduled a VA examination to assess the etiology of the 
veteran's hepatitis C, and rescheduled the examination after 
the veteran was unable to attend.  Finally in this regard, 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received, and the veteran indicated in his January 2005 
statement in support of claim (VA Form 21-4138) that he was 
providing all of the information in support of his claim at 
that time.  VA thus complied with the VCAA's duty to assist 
provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military.  See 38 U.S.C.A. §§ 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  When a disease is 
shown to be chronic in service, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  When such 
chronicity in service is not adequately supported, or may be 
legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2005).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, indicates the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

Initially, the Board notes that, prior to the veteran's entry 
into service, a military recruiter prepared an October 1977 
preliminary physical review form, to which is attached a 
November 1977 letter from a pediatrician, Dr. "W.K. ", 
which states that the veteran was hospitalized in March 1977 
for eight days with hepatitis, but that the problem had not 
recurred and the veteran should be considered free of 
infectious hepatitis.  Dr. "W.K." also noted that the 
veteran appeared in generally good health at that time and he 
foresaw no problem concerning his health.  In addition, the 
recent September 2005 VA examination report indicated that 
the veteran's infectious hepatitis was hepatitis A and not 
likely hepatitis C.  Thus, the evidence reflects that the 
hepatitis the veteran had prior to service was hepatitis A, 
and it was acute and transitory and resolved without residual 
disability prior to entry into service.  Moreover, the 
veteran himself claimed in his July 2000 Substantive Appeal 
and elsewhere that his hepatitis C resulted from his exposure 
to needle sticks and body fluids as a result of his work as a 
medic during service, and neither he nor his representative 
has suggested a relationship between his hepatitis C and his 
pre-service hepatitis.

In addition, the veteran's endocrine system was normal at the 
December 1977 enlistment examination, the contemporaneous 
report of medical history noted only that the veteran had had 
infectious hepatitis in the spring of 1976 with no sequelae, 
and there are no notations regarding any hepatitis-related 
complaints, symptoms, or treatment in the SMRs.  Thus, there 
is no evidence that the veteran had chronic hepatitis C in 
service.  In addition, there is no separation examination in 
the claims file, and the first post-service diagnosis of 
hepatitis C appears to be in a VA hospital discharge summary 
from the veteran's hospitalization in September to October 
1993, about fourteen years after service.  There is thus no 
evidence of continuity of symptomatology.

Moreover, none of the private or VA treatment records that 
diagnose the veteran with hepatitis C, such as the above-
noted discharge summary and the December 2002 Winchester 
Orthopedic treatment record, discuss the etiology of this 
disorder or its potential relationship to his military 
service.  The only such opinions are in the May 1999 and July 
2005 VA examination reports.  The May 1999 VA examiner, after 
reviewing the claims folder, examining the veteran, and 
diagnosing him with hepatitis C, noted the veteran's claim 
that he was exposed to hepatitis C during his in-service work 
as a medic, and also noted the veteran's intravenous drug 
abuse for many years, something that was also documented in 
the above-noted October 1993 VA hospital discharge summary 
and elsewhere.  Noting that it takes only one contaminated 
needle-stick by any means to cause hepatitis, the examiner 
stated that he could not determine which the factors was the 
likely cause of the veteran's hepatitis C.  Similarly, the 
July 2005 VA examiner reviewed the claims folder and examined 
the veteran, and discussed the etiology of his hepatitis.  He 
first stated that the veteran's infectious hepatitis was 
hepatitis A and not likely related to the veteran's hepatitis 
C.  He also stated that there was no evidence of chronic 
hepatitis in service, it was uncertain when the veteran had 
been exposed to hepatitis C, which he was known to have since 
1994, and that it would be "mere speculation" to give an 
opinion as to the time that the veteran was exposed to 
hepatitis C.

A speculative opinion, or one which uses terminology 
equivalent to "may or may not," is neither competent 
medical evidence nor a sufficient basis for an award of 
service connection.  Winsett v. West, 11 Vet. App. 420, 424 
(1998) (terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection); 
38 C.F.R. § 3.102 (defining reasonable doubt as not arising 
from pure speculation).  Thus, while the veteran's DD Form 
214 reflects that he was in fact a medical service 
specialist, and he is competent to testify that he received 
needle-sticks and was exposed to the body fluids of others 
while in service, Falzone v. Brown, 8 Vet. App. 398, 403 
(1995), there is no competent medical evidence that any such 
in-service exposure resulted in hepatitis C or that the 
current hepatitis C is related to service, and the veteran 
himself does not possess the requisite expertise to offer 
competent testimony on these questions.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's pre-service 
infectious hepatitis was acute and transitory hepatitis A 
that resolved without residual disability prior to service, 
the veteran did not have hepatitis C in service or for many 
years thereafter, and his hepatitis C is not otherwise 
related to service.  The benefit-of-the-doubt doctrine is 
therefore not for application, and the claim for service 
connection for hepatitis C must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for hepatitis C is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


